Title: To George Washington from Thomas Edwards, 15 August 1789
From: Edwards, Thomas
To: Washington, George



Sir,
Boston Augt 15th 1789

At the close of the late War I returned to this my native place and applied myself to my former profession of the Law, where I yet remain and have a small family—But having been absent for so long a space of time in the Army, I had the mortification to find that I made but small progress in business, owing, my Vanity will say, to a number of younger men having come forward in the Profession & myself being thought younger in it than I really was.
I take the Liberty, Sir, & I hope it will not be esteemed an impertinent interruption, of giving you this Information that in case there should be any appointment to be made to any Office which may be thought suitable & to which from your own knowledge of me or from any information from others you may think me adequate to I should think myself honored & obliged by having it. I have the Honor to subscribe myself with the most perfect respect & warmest wishes for your Health & Happiness Sir Your most Obedient & humble Servant

Thomas Edwards

